Citation Nr: 1426521	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  06-37 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder.  

2.  Entitlement to service connection for diverticulitis.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO.  

In June 2006, the RO in pertinent part denied service connection for PTSD, anxiety disorder, and a mental condition with memory loss.  The Veteran perfected an appeal of this decision.  

In November 2009, the Board characterized the issue as that of service connection for an innocently acquired psychiatric disorder, to include various diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue was remanded for further development at that time and again in April 2011.  

In September 2012, the Board requested a medical opinion from the Veterans Health Administration.  See 38 C.F.R. § 20.901 (2013).  The opinion was received in November 2012, and the Veteran was provided notification and an opportunity to respond.  

In an April 2013 decision, the Board denied service connection for an innocently acquired psychiatric disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in September 2013, the Court granted the parties' Joint Motion for Remand and remanded the matter for action consistent with the terms.  

A review of the claims folder also shows that in May 2010, the RO denied service connection for diverticulitis.  A Statement of the Case was furnished on this issue in August 2010 and the Veteran submitted a timely VA Form 9.  Thus, this issue is also before the Board.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

Acquired psychiatric disorder

Pursuant to the Joint Motion, the parties agreed that the Board did not provide an adequate statement of reasons or bases.  

Additionally, the parties agreed that the Board erred in failing to obtain an adequate medical opinion to decide the claim.  

The parties pointed out numerous deficiencies in the medical evidence of record and agreed that, on remand, the Board must obtain a clarifying medical examination to determine the nature of the Veteran's psychiatric disabilities as follows:  

The examiner must provide an opinion of whether any such disabilities were incurred in service, or whether any such disabilities pre-existed Appellant's service.  If the examiner opines that a disability pre-existed Appellant's active service, it must provide an opinion as to whether there is "clear and unmistakable evidence" that the disability pre-existed service and whether it was aggravated therein.  The examiner must apply the proper standards in its discussion, and any aggravation must be presumed absent clear and unmistakable evidence that there is no aggravation.  [Citation omitted].  If the examiner does not opine that a disability pre-dates Appellant's active service, he or she must opine whether the disability was incurred in or otherwise caused by Appellant's active service.  

In April 2014, the attorney submitted a private psychological report, wherein the examiner stated that it was at least as likely as not that the Veteran's anxiety and depressive disorders were aggravated by his military service.  

The attorney stated that, because this opinion satisfied the need for an opinion identified in the parties' agreement, another examination was not needed.  

On review, the Board disagrees.  That is, the submitted medical opinion is not wholly responsive to the instructions as set forth in the Joint Motion and referenced hereinabove.  As such, an additional examination and opinion is needed.  


Diverticulitis

In various statements, the Veteran raised the issue of service connection for diverticulitis on a secondary basis.  That is, he asserts that his condition is caused or aggravated by his psychiatric disorders.  See 38 C.F.R. § 3.310 (2013).  

Accordingly, this issue is inextricably intertwined with the psychiatric issue remanded herein and it is deferred pending the requested development.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

In addition, in May 2014, the Veteran submitted a lay statement reporting that he had experienced constant symptoms of constipation during his training in the Army.  He also submitted medical evidence to show that constipation could cause changes that could lead to the development of diverticulitis.  

The Veteran's attorney then requested that this matter be returned to the AOJ so that an examination could be scheduled to address this medical question.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take the appropriate action to schedule the Veteran for a VA psychiatric examination.  The requested examination should be conducted by a VA psychiatrist.  The claims folder, to include any relevant electronic records, must be available for review.  

The examiner is requested to address the following:

(a)	Identify all current psychiatric diagnoses.

(b)	For each Axis I disorder identified, the examiner must indicate whether there is clear and unmistakable evidence (obvious or manifest) that the disorder existed prior to service?  If so, is there clear and unmistakable evidence that such disorder was not aggravated during service.

(c)	If there is not clear and unmistakable evidence that a psychiatric disorder existed prior to service, is it at least as likely as not that any current Axis I diagnosis had its onset during or is otherwise related to the Veteran's three month period of active duty service?

(d)	For any personality disorder identified, the examiner is requested to state whether there is any evidence of superimposed psychiatric disorder during service.  

In addressing the listed questions, the examiner is asked to discuss and reference as necessary the relevant evidence in the claims folder, to include, but not limited to: the Veteran's enlistment examination, the August 1977 report of psychiatric evaluation, and records discussing the circumstances of his discharge; the Veteran's statements describing his in-service experiences as well as a personal assault following discharge from service; private medical records dated prior to service showing a diagnosis of mental retardation, borderline to mild, a differential diagnosis of simple schizophrenia, and a diagnosis of schizoid personality with neurotic problems; psychiatric evaluations conducted for Social Security Administration purposes dated in June 1994 and April 2004; the May 2011 VA psychiatric examination; the September 2012 VHA opinion request and November 2012 VHA opinion; and the April 2014 private psychological test report.  

A complete rationale must be provided for any opinion offered.  

2.  The AOJ then should take appropriate action to have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed diverticulitis.  

The claims folder, to include any relevant electronic records, must be available for review.  All indicated testing also should be performed.    

After reviewing the entire record, and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that any current disability manifested by diverticulitis had its clinical onset during service or otherwise was due to constant constipation experienced by the Veteran during service or another event or incident of that active service.  

The VA examiner also should opine as to whether it is at least as likely as not that any current disability manifested by diverticulitis was caused or aggravated by the claimed innocently acquired psychiatric disorder.  

A complete rationale must be provided for any opinion offered.  

3.  The Veteran is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  

The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

4.  After completing all indicated development, and any additional development deemed appropriate, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purposes of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

